5/19/2021
The Plaintiff’s Rule 26(d)(1) motion to serve a third party subpoena on Verizon Fios is
GRANTED without prejudice. Inasmuch as Verizon or any other interested party wishes to
narrow the scope of the subpoena or raise any legal arguments against its compliance, it may
elect to do so, in which event this order shall automatically terminate. Additionally, should
Verizon elect to charge Plaintiff for the costs of production, it shall provide a billing
summary and cost report to Plaintiff. SO ORDERED.
